DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, sub-species Hw2, Figures 5 and 6, in the reply filed on 02/17/2022 is acknowledged. The traversal is on the ground(s) that it would not present a serious burden on the Examiner to examine all of claims 1-20 together at this time. Examiner respectfully disagrees, search burden is required only for US practice. However, Examiner notes that even though species and sub-species share a technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art. (A "special technical feature," is considered with respect to novelty and inventive step as defined in section MPEP § 1850.)  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.

Applicant asserts that claims 1-3, 8-11 and 16-18 read on the elected embodiments. However, claims 2 and 10 recites features directed towards non-elected sub-species Hw3. Accordingly, claims 2, and 10 are withdrawn from consideration. 

Claims 2, 4-7, 10, 12-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2022.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Information Disclosure Statement
The information disclosure statement filed on 12/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which 
Each reference that is lined through requires a legible copy.

Status of Claims
This action in response to remarks filed on 02/07/2022. In the current amendment:
• Claims 1-20 are pending.
• Claims 2, 4-7, 10, 12-15 and 19-20 are withdrawn from consideration.
• Claims 1, 3, 8, 9, 11 and 16-18 are being examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46, 44, 42, and 38" in Figure 3 have been used to designate same structures. Each lead line in Figure 3 is not clear as to what element it is connected to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 11 objected to because of the following informalities:
Claim 3 recites “wheel central axis” while it should read as “the wheel central axis”.
Claim 11 recites “wheel central axis” while it should read as “the wheel central axis”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wheel axis".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "the wheel axis" to read as "a wheel axis".
Claim 1 recites the limitation of “a wheel central axis”. However, claim 1 also recites “the wheel axis”. Are “a wheel central axis” and “the wheel axis” same structure or different?  The scope of the claim is, therefore, rendered indefinite since it is not clear and unambiguous. To expedite prosecution, examiner interprets both limitations “a wheel central axis” and “the wheel axis” to be the same structure.
Claim 3 recites the limitation "the circumferential direction".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the circumferential direction” to read as “a circumferential direction".  

Claim 8 is rejected insofar as they are dependent on claim 1, and therefore include the same error(s)

Claims 9, 11, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation of “a wheel central axis”. However, claim 1 also recites “a wheel axis”. Are “a wheel central axis” and “a wheel axis” same structure or different? The scope of the claim is, therefore, rendered indefinite since it is not clear and unambiguous. To expedite prosecution, examiner interprets both limitations “a wheel central axis” and “a wheel axis” to be the same structure.

Claim 11 recites the limitation "the circumferential direction".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the circumferential direction” to read as “a circumferential direction".  

Claim 16 is rejected insofar as they are dependent on claim 1, and therefore include the same error(s)



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A).

Regarding claim 1, FREDRIK discloses a heat recovery wheel (see figure 2) for a heat exchanger, comprising: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (see element 34 in figure 6) located between the wheel rim and the wheel axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages arranged in a plurality of layers relative to a wheel central axis (see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the plurality of layers relative to a wheel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6 

    PNG
    media_image1.png
    346
    382
    media_image1.png
    Greyscale

FREDRIK’s figure 6 annotated by examiner





    PNG
    media_image2.png
    629
    768
    media_image2.png
    Greyscale


FREDRIK’s figure 2 annotated by examiner

Regarding claim 3, FREDRIK discloses the one or more parting elements extend in a zig-zag pattern relative to wheel central axis in the circumferential direction (see Figure 6, strip 64 extends in a zig-zag pattern: also see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the parting elements that are between the plurality of layers relative to a heel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6).

Regarding claim 8, FREDRIK discloses the one or more parting elements are one or more wires or one or more strips of sheet metal, (FREDRIK teaches that the passages 34 are formed between metal plate strips 64, see Page 1 left Col. Lines [20-24] and Page 3 left Col. Lines [23-37]).

Claims 9, 11, and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A).

Regarding claim 9, FREDRIK discloses a heat exchanger (Figure 1), comprising: a housing, the housing defining (10): a first airflow chamber (see airflow chamber 24 and 26) through which a first airflow (28) is directed; and a second airflow chamber (see airflow chamber 18 and 20) through which a second airflow (22) is directed; and a heat recovery wheel disposed in the housing and rotatable about a wheel axis (see the cross-section of the wheel disposed in the housing 10: also see figure 1 annotated by examiner), the heat recovery wheel including: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (see element 34 in figure 6) located between the wheel rim and the wheel axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages arranged in a plurality of layers relative to a wheel central axis (see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the plurality of layers relative to a wheel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6 ); and one or more parting elements (see strip 64) disposed between adjacent layers of the plurality of layers (see Figure 6), each of parting elements a strip having a strip width less than  (see Page 1 left Col. Lines [6-19]).



    PNG
    media_image3.png
    422
    854
    media_image3.png
    Greyscale
Regarding claim 11, FREDRIK discloses the one or more parting elements (see the strip 64) extend in a zig-zag pattern relative to wheel central axis in the circumferential direction (see Figure 6, strip 64 extends in a zig-zag pattern: also see FREDRIK’s figure 2 annotated by examiner: examiner notes that figure 2 is been used to show the parting elements that are between the plurality of layers relative to a heel central axis while the embodiment that the Examiner is mapping out is shown in Figure 6). 


Regarding claim 16, FREDRIK discloses the one or more parting elements are one or more wires or one or more strips of sheet metal, (FREDRIK teaches that the passages 34 are formed between metal plate strips 64: see Page 1 left Col. Lines [20-24] and Page 3 left Col. Lines [23-37]).

Claims 17, and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US2313081A).

Regarding claim 17, FREDRIK discloses a method of forming a heat recovery wheel (see figure 2), comprising: forming a plurality of wheel passages in a passage sheet (see plurality of wheel passages 34 being formed in passage sheet 60: see figure 6) ; assembling one or more parting elements to the passage sheet (see strips 64 (parting elements) assembled to the passage sheet 60: also see Page 3 left Col. Lines [23-37]) , each of parting elements a strip having a strip width less that an axial length of the passage sheet (see the length of strip 64 in Figure 6 (which corresponds to the axial length of the passage sheet) compared to the width of the same strip 64 (parting element)); and forming the passage sheet into a plurality of layers each having a plurality of wheel passages thereat (see elements 60 and 34 in figure 6), the one or more parting elements disposed between adjacent layers of the plurality of layers (see elements 64 in figure 6).
Regarding claim 18, FREDRIK discloses assembling the one or more parting elements to the passage sheet (60) includes arraying a plurality of parting elements (64) parallel to each .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALF. (US2023965A) discloses similar heat exchanger.
FREDRIK. (US1586816A) discloses similar heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KHALED AHMED ALI AL SAMIRI/               Examiner, Art Unit 3763                                                                                                                                                                                         




/TAVIA SULLENS/Primary Examiner, Art Unit 3763